        Case 1:21-cv-10045-ADB Document 8 Filed 03/16/21 Page 1 of 1




                     UNITED STATES DISTRICT COURT
                      DISTRICT OF MASSACHUSETTS




Kevin Baltimore

     Plaintiff

      v.                           Civil Action No. 21-10045-ADB


JCJB Marketing Inc.

            Defendant



                        SETTLEMENT ORDER OF DISMISSAL


BURROUGHS, D.J.


     The Court having been advised by counsel that this action has settled,
IT IS ORDERED that this action is hereby dismissed without costs and
without prejudice to the right of any party upon good cause shown within
Twenty-One (21) days to reopen the action if settlement is not
consummated.




                                              By the Court,


3/16/2021                                     /S/ Christina McDonagh_
  Date                                        Christina McDonagh
                                              Docket Clerk
